            Case 1:20-cv-05466-ER Document 66 Filed 08/16/21 Page 1 of 2
Charles Michael
212 378 7604
cmichael@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com
                                                                                       8/16/2021


                              The August 19 telephone conference is adjourned to September 9, 2021
                              at 9:30 a.m. The parties are directed to dial (877) 411-9748 and
                              enter access code 3029857# when prompted.
August 13, 2020               SO ORDERED.

VIA ECF

Hon. Edgardo Ramos                                                         8/16/2021
U.S. District Court for the
Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007

Re:      Deborah Defaa v. Pivotel America Inc. and Pivotel Group Pty Limited, 20 Civ. 5466 —
         Unopposed Request to Move Conference

Dear Judge Ramos:

       Our firm represents plaintiff Deborah Deffaa and I write to respectfully request that the
conference the Court scheduled for Thursday August 19, 2021 at 9:00 a.m. be moved to another
day during the following two weeks (within the proposed timeframes below) because I will be on
vacation at the scheduled time, without ready access to a phone or the internet. Defendants’
counsel has no objection to this request. We have conferred and both parties could be available at
the Court’s convenience during any of the following dates and times:

             x    Monday, August 23, 2021, any time

             x    Tuesday, August 24, 2021, any time

             x    Friday, August 27, 2021, 1:00 p.m. – 4:00 p.m.

             x    Monday, August 30, 2021, any time

             x    Tuesday, August 31, 1:00 p.m. or later

             x    Wednesday, September 1, 2021, 10:30 a.m. or later

             x    Thursday, September 2, 2021, any time before 3:00 p.m.
          Case 1:20-cv-05466-ER Document 66 Filed 08/16/21 Page 2 of 2



       We thank the Court in advance for its consideration of this request.


                                             Respectfully,

                                             /s/ Charles Michael

                                             Charles Michael

cc: All Counsel (via ECF)
